Citation Nr: 1521225	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 12, 2009, for the grant of service connection for bursitis of the right elbow.

2.  Entitlement to service connection for osteomyelitis, to include on a secondary basis.

3.  Entitlement to service connection for Paget's disease (claimed as elevated alkaline phosphate), to include on a secondary basis.

4.  Entitlement to service connection for a cervical spine condition, to include degenerative arthritis of the cervical spine, including on a secondary basis.

5.  Entitlement to service connection for an autoimmune system disorder, to include on a secondary basis.

6.  Entitlement to service connection for fibromyalgia, to include on a secondary basis.

7.  Entitlement to service connection for myeloproliferative disorder (asserted as protein and high alkaline phosphates), to include on a secondary basis.

8.  Entitlement to service connection for rheumatoid arthritis, to include on a secondary basis.

9.  Entitlement to service connection for kidney disease (asserted as kidney stones), to include on a secondary basis.

10.  Entitlement to service connection for hyperparathyroidism, to include on a secondary basis.

11.  Entitlement to an effective date earlier than July 28, 2010, for the grant of service connection for peripheral neuropathy of the left lower extremity.

12.  Entitlement to an effective date earlier than July 28, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity.

13.  Entitlement to an effective date earlier than October 23, 2007, for the grant of a 60 percent disability rating for ulcerative colitis.

14.  Entitlement to an effective date earlier than February 12, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).

15.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

16.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

17.  Entitlement to an increased rating for cartilage degeneration of the left knee with degenerative changes, currently evaluated at 10 percent disabling.

18.  Entitlement to an increased rating for cartilage degeneration of the right knee with degenerative changes, currently evaluated at 10 percent disabling.

19.  Entitlement to an increased rating for the low back strain with degenerative changes (claimed as sclerosis of the spine), currently evaluated at 10 percent disabling.

20.  Entitlement to an initial disability rating in excess of 10 percent for bursitis of the right elbow.

21.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right acromioclavicular (AC) joint.

22.  Entitlement to special monthly compensation (SMC) based on housebound status.

23.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for kidney disease and kidney, prostatitis, radiculopathy, fibromyalgia, arthritis of the cervical spine, and Paget's disease, due to misdiagnoses and inadequate medical treatment at a VA facility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to March 1997.

This appeal arises before the Board of Veterans' Appeals from rating decisions dated in January 2009 and in October 2010 by St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the January 2009 rating decision, the RO increased the disability rating for the service-connected ulcerative colitis to 60 percent disabling, effective from October 23, 2007; denied service connection for hyperparathyroidism, osteomyelitis, and an autoimmune system disorder; denied increased ratings for the service-connected cartilage degeneration with degeneration changes of the right and left knees, and for low back strain with degenerative changes; and denied entitlement to SMC based on housebound status.  In February 2009, the Veteran filed a Notice of Disagreement (NOD) that challenged the effective date assigned for the 60 percent rating for ulcerative colitis, and contested the denials of service connection and of increased ratings as mentioned above.  In August 2009, the RO issued a Statement of the Case (SOC).  In September 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In an October 2010 rating decision, the RO granted service connection for: right lower extremity peripheral neuropathy, evaluated at 20 percent disabling effective from July 28, 2010; left lower extremity peripheral neuropathy, evaluated at 10 percent disabling, effective from July 28, 2010; right elbow bursitis, evaluated at 10 percent disabling, effective from February 12, 2009; and degenerative arthritis of the right AC joint, evaluated at 10 percent disabling, effective from February 12, 2009.  The RO granted entitlement to a TDIU rating, effective from February 12, 2009.  By that same rating decision, the RO also denied service connection for fibromyalgia, rheumatoid arthritis, myeloproliferative disorder, Paget's disease, degenerative arthritis of the cervical spine, and a kidney disease (to include kidney stones); and denied the 1151-claim.

In November 2010, the Veteran filed a NOD, contesting the denials of service connection for fibromyalgia, rheumatoid arthritis, myeloproliferative disorder, Paget's disease, degenerative arthritis of the cervical spine, and a kidney disease (to include kidney stones); the denial of the 1151-claim; the effective dates and disability ratings assigned for the bilateral lower extremity peripheral neuropathy and the right elbow bursitis; and the effective date assigned for the TDIU rating.  In March 2014, the RO issued a SOC.  In March 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In October 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) at the local RO in St. Petersburg, Florida (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.  At his hearing, the Veteran clarified that all of the disorders for which he is seeking service connection are to be based on the theory of secondary service connection, and further clarified the disorders that are the subjects of his 1151-claim.  The Board construes the issues as listed on the title page of this decision accordingly.

The Board observes that additional evidence has been received since the issuance of the most recent SOC in August 2009 SOC.  Such evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, in an April 2015 statement, the Veteran's representative waived AOJ consideration of this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues concerning (1) whether the Veteran was underpaid monetary VA compensation benefits pursuant to a January 2009 rating decision, and (2) whether attorney fees were warranted from benefits awarded to the Veteran in a 2010 rating decision, have been raised by the Veteran in an October 2014 statement, but have not been adjudicated by the AOJ.  Therefore, these discrete issues are referred to the AOJ for handling and consideration in the first instance and are not a part of the current appeal.  38 C.F.R. § 19.9(b) (2014).

The issues 4 through 23, as listed on the cover page, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the October 2014 Board hearing, following the filing of the March 2014 Substantive Appeal, but prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that a withdrawal of the appeal pertaining to the issue of entitlement to an effective date earlier than February 12, 2009, for the grant of service connection for bursitis of the right elbow, was requested.

2.  At the October 2014 Board hearing, following the September 2009 Substantive Appeal, but prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that a withdrawal of the appeal pertaining to the issue of entitlement to service connection for osteomyelitis, to include on a secondary basis, was requested.

3.  Paget's disease (claimed as elevated alkaline phosphate) is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to an effective date earlier than February 12, 2009, for the grant of service connection for bursitis of the right elbow are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for osteomyelitis, to include on a secondary basis, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for establishing entitlement to service connection for Paget's disease (claimed as elevated alkaline phosphate), to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  Osteomyelitis and Right Elbow

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, at his October 2014 Board hearing following the filing of the September 2009 and March 2014 Substantive Appeals that perfected his appeals, the Veteran, on the record of proceeding, stated that he was withdrawing his appeals pertaining to the issues of entitlement to service connection for osteomyelitis, to include on a secondary basis, and entitlement to an effective date earlier than February 12, 2009, for the grant of service connection for right elbow bursitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these two discrete issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.

II.  VA's Duties to Notify and Assist

Regarding the issue concerning service connection for Paget's disease, which the issue being decided below, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The content requirements of a duty-to-assist notice letter have also been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in May 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The May 2008 letter also provided information regarding secondary service connection.  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  The October 2009 SSA decision in the claims file does not list Paget's disease as a disability that has caused the Veteran's unemployability.  Therefore, the Board can decide the claim without first obtaining the SSA records.  VA's duty to assist is limited to obtaining relevant SSA records, and here the SSA records are not shown to be relevant to the claim decided below.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  Here, a VA examination and medical opinion regarding the nature and etiology of the claimed Paget's disease has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran does not have a current diagnosis of paget's disease, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met for this claim.

Furthermore, the Veteran was afforded a Board hearing in October 2014.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue, in pertinent part, as "entitlement to service connection for Paget's disease claimed as elevated alkaline phosphatase." See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Id.  The VLJ and representative asked the Veteran questions regarding the elements of the claim that were lacking to substantiate the claim for benefits.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim. In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

III.  Service Connection Claim

The Veteran seeks service connection for Paget's disease (claimed as elevated alkaline phosphate), to include on a secondary basis.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including osteitis deformans, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of direct and secondary service connection requires medical evidence of a current disorder.  Here, the medical evidence of record shows that the Veteran does not a current diagnosis of Paget's disease.

Since filing his service connection claim in February 2009, the VA and private treatment records do not reveal any diagnosis of Paget's disease.  As stated above, the Veteran has not been afforded a VA examination, but the Board finds that an examination is not necessary to decide this claim on the merits.  The Veteran asserts that his Paget's disease is manifested by elevated alkaline phosphate.  This laboratory finding is also not documented in the Veteran's VA and private treatment records dated since the February 2009 filing of his service connection claim.  The Veteran has not argued that there are any outstanding treatment records that would document these findings or a diagnosis of Paget's disease.  Accordingly, the Veteran did not have a current diagnosis of Paget's disease during the course of this appeal for the purpose of establishing service connection.

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, a clinical diagnosis of Paget's disease has not been of record since the Veteran filed his service connection claim in February 2009.
  
In the absence of proof of a presenting existing disorder manifested as Paget's disease (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for Paget's disease is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this decision, the Board has considered the lay statements from the Veteran, and the sample Board decisions, medical literature, and Internet articles submitted by the Veteran.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (diagnosing a current disorder as complex as Paget's disease) falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran possesses the medical expertise to diagnose such a medically complex disorder.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for Paget's disease (claimed as elevated alkaline phosphate), to include as secondary to the service-connected disabilities, is denied.


ORDER

The appeal pertaining to the issue of entitlement to an effective date earlier than February 12, 2009, for the grant of service connection for bursitis of the right elbow is dismissed.

The appeal pertaining to the issue of entitlement to service connection for osteomyelitis, to include as secondary to the service-connected disabilities, is dismissed.

The claim of entitlement to service connection for Paget's disease (claimed as elevated alkaline phosphate), to include on a secondary basis, is denied.





REMAND

Initially, the claims file currently contains an October 2009 SSA decision awarding the Veteran disability benefits based on his service-connected ulcerative colitis and degenerative joint disease (no joint specified).  With the exception of an incomplete September 2008 SSA examination report, the SSA medical records considered by that agency in deciding the Veteran's SSA claim are not currently in the claims file.  In an October 2008 VA 21-4142 Form, the Veteran requested that VA obtain these SSA records.  In a February 2009 statement, the Veteran indicated that his SSA records were relevant to his hyperparathyroidism issue on appeal before the Board, even though hyperparathyroidism was not discussed in the October 2009 SSA decision.  Accordingly, these SSA records should be obtained since the Veteran purports that they are relevant to the issues of ulcerative colitis, knees, lumbar spine, right elbow, right AC joint, hyperparathyroidism, fibromyalgia, rheumatoid arthritis, TDIU, and 1151 (as the Veteran argues arthritis is one of the disorders for which he is seeking 1151 benefits), and cervical spine, which remain on appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c) (2).

Additionally, the most recent VA treatment records are dated from July 2008 from the Central Alabama Veterans Health Care System (CAVHCS), to include the VA Medical Centers (VAMCs) in Montgomery, Alabama, and Tuskegee, Alabama.  On remand, all pertinent VA treatment records since July 2008 to present should be obtained and added to the claims file.  All private treatment records should also be updated and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Cervical Spine, Right Elbow, Right AC Joint, and Peripheral Neuropathy Claims

The Board notes that the Veteran's VBMS and Virtual VA paperless appeals claims files are currently missing documents (specifically, a March 2014 VA medical opinion concerning the etiology of the cervical spine disorder and a September 2010 VA examination concerning the peripheral neuropathy, right elbow and right AC joint disabilities), despite the efforts of the Board's Paperless Appeals Office.  These documents were part of the original paper claims file, and were mentioned in the March 2014 SOC.  Specifically, the September 2010 VA examination is pertinent to both the initial ratings and earlier effective date claims for the peripheral neuropathy, as the September 2010 VA examiner examined the Veteran's peripheral neuropathy and provided the initial positive nexus between the Veteran's peripheral neuropathy and his service-connected low back strain.  To date, these pertinent documents have not been scanned into the Veteran's paperless claims file.  Upon remand, these documents need to be located and scanned into the Veteran's VBMS paperless claims file.  

Knees and Lumbar Spine Claims

The Veteran last was afforded VA examinations to determine the severity of the service-connected knees and lumbar spine in May 2008, seven years ago.  Since the May 2008 examination, the Veteran was awarded SSA disability benefits for, in pertinent part, degenerative joint disease (no joint specified).  

Additionally, these service-connected disabilities are currently rated under 38 C.F.R. § 4.71a, which considers the Veteran's limitation of motion in determining the appropriate disability rating.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. 
§ 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  At the most recent VA examinations, the Veteran reported flare-ups and pain.  However, the VA examiners did not adequately address the DeLuca and Mitchell requirements.  Specifically, the examiners did not discuss whether any functional loss is attributable to pain during flare-ups, as required by current case law.  

For the aforementioned reasons, the Board finds that updated VA examinations are necessary to assess the current severity of the service-connected knees and lumbar spine disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Autoimmune System Disorder, Myeloproliferative Disorder, Rheumatoid Arthritis, and Kidney Stones/Disease

The Veteran has current diagnoses of autoimmune response, myeloproliferative disorder, arthritis (generally), and kidney stones.  See respectively June 2008 VA treatment record; May 2008 private treatment record; April 2008 VA magnetic resonance imaging (MRI) of cervical spine suggesting "checking clinically for any evidence of myeloproliferation" based on the MRI findings; and, May 2008 VA computed tomography (CT) scan of abdomen showing a stone (calculi) in left kidney.  The Veteran asserts that these disorders are secondary to his service-connected disabilities.  See October 2014 Board hearing.  The Veteran is currently service-connected for the following disabilities:  ulcerative colitis; peripheral neuropathy of the right lower extremity; cartilage degeneration of the left knee with degenerative changes; cartilage degeneration of the right knee with degenerative changes; low back strain with degenerative changes; degenerative arthritis of the right AC joint; bursitis of the right elbow; and, peripheral neuropathy of the left lower extremity.  To date, the Veteran has not been afforded VA examinations and medical opinions to determine the etiology of these disorders, to include whether the disorders are secondary to the service-connected disabilities.  38 C.F.R. § 3.310.  Therefore, the Board finds that VA examinations and medical opinions is required to determine the etiology of the autoimmune system disorder, myeloproliferative disorder, rheumatoid arthritis, and kidney stones/disease.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

SMC Claim

Additionally, as several service connection and increased rating claims are being remanded for further development, the development requested in this remand must be completed prior to the adjudication of the Veteran's SMC claim.  This is because adjudication of the service connection and increased rating claims likely will affect adjudication of the SMC claim, particularly as SMC based on housebound status requires at least a single 100 percent service-connected disability (which the Veteran does not currently have).  38 USCA § 1114(s) (West 2014); 38 CFR § 3.350(i) (2014); see Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA medical records pertinent to the recent October 2009 SSA decision awarding the Veteran disability benefits.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the CAVHCS, to include the VAMCs in Montgomery, Alabama, and Tuskegee, Alabama, dated since July 2008 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Update and obtain copies of the Veteran's recent, pertinent private treatment records that are already contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Locate the following documents and scan them into the Veteran's VBMS paperless claims file:
a)  March 2014 VA medical opinion regarding the etiology of the Veteran's cervical spine disorder; and,
b)  September 2010 VA examination concerning peripheral neuropathy, right elbow, and right AC joint disabilities.

If the records cannot be located, the Veteran must be notified of such and afforded the opportunity to resubmit the documents, and a Formal Finding of Unavailability must be created.

5.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his autoimmune response.  The claims files must be reviewed by the examiner.  

The Veteran is currently service-connected for the following disabilities:  ulcerative colitis; peripheral neuropathy of the right lower extremity; cartilage degeneration of the left knee with degenerative changes; cartilage degeneration of the right knee with degenerative changes; low back strain with degenerative changes; degenerative arthritis of the right AC joint; bursitis of the right elbow; and, peripheral neuropathy of the left lower extremity.

Following an examination and review of the claims file, the examiner is requested to provide an opinion on the following questions:

(A)  Does the Veteran have a current diagnosis of autoimmune system disorder?

(B)  If so, is it at least as likely as not that the Veteran's currently diagnosed autoimmune response was caused by any of the service-connected disabilities?

(C)  If so, is it at least as likely as not that the Veteran's currently diagnosed autoimmune response was aggravated (permanently worsened beyond normal progression) by any of the service-connected disabilities?

In forming his or her opinion, the examiner is asked to consider and discuss the Veteran's lay statements regarding the progression of the disorder, and the Internet articles, medical literature.

A fully articulated medical rationale for each opinion offered must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to the condition, which may reasonable explain the medial guidance in the study of this case. 

6.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his myeloproliferative disorder.  The claims files must be reviewed by the examiner.  

The Veteran is currently service-connected for the following disabilities:  ulcerative colitis; peripheral neuropathy of the right lower extremity; cartilage degeneration of the left knee with degenerative changes; cartilage degeneration of the right knee with degenerative changes; low back strain with degenerative changes; degenerative arthritis of the right AC joint; bursitis of the right elbow; and, peripheral neuropathy of the left lower extremity.

Following an examination and review of the claims file, the examiner is requested to provide an opinion on the following questions:

(A)  Does the Veteran have a current diagnosis of myeloproliferative disorder?

(B)  If so, is it at least as likely as not that the Veteran's myeloproliferative disorder was caused by any of the service-connected disabilities?

(C)  If so, is it at least as likely as not that the Veteran's myeloproliferative disorder was aggravated (permanently worsened beyond normal progression) by any of the service-connected disabilities?

In forming his or her opinion, the examiner is asked to consider and discuss the Veteran's lay statements regarding the progression of the disorder, and the Internet articles, medical literature.

A fully articulated medical rationale for each opinion offered must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to the condition, which may reasonable explain the medial guidance in the study of this case.

7.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his rheumatoid arthritis.  The claims files must be reviewed by the examiner.  

The Veteran is currently service-connected for the following disabilities:  ulcerative colitis; peripheral neuropathy of the right lower extremity; cartilage degeneration of the left knee with degenerative changes; cartilage degeneration of the right knee with degenerative changes; low back strain with degenerative changes; degenerative arthritis of the right AC joint; bursitis of the right elbow; and, peripheral neuropathy of the left lower extremity.

Following an examination and review of the claims file, the examiner is requested to provide an opinion on the following questions:

(A)  Does the Veteran have a current diagnosis of rheumatoid arthritis?

(B)  If so, is it at least as likely as not that the Veteran's currently diagnosed rheumatoid arthritis was caused by any of the service-connected disabilities?

(C)  If so, is it at least as likely as not that the Veteran's currently diagnosed rheumatoid arthritis was aggravated (permanently worsened beyond normal progression) by any of the service-connected disabilities?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and the Internet articles, medical literature.

A fully articulated medical rationale for each opinion offered must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to the condition, which may reasonable explain the medial guidance in the study of this case.

8.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his kidney stones/kidney disease.  The claims files must be reviewed by the examiner.  

The Veteran is currently service-connected for the following disabilities:  ulcerative colitis; peripheral neuropathy of the right lower extremity; cartilage degeneration of the left knee with degenerative changes; cartilage degeneration of the right knee with degenerative changes; low back strain with degenerative changes; degenerative arthritis of the right AC joint; bursitis of the right elbow; and, peripheral neuropathy of the left lower extremity.

Following an examination and review of the claims file, the examiner is requested to provide an opinion on the following questions:

(A)  Does the Veteran have a current diagnosis of kidney stones/kidney disease?

(B)  If so, is it at least as likely as not that the Veteran's currently diagnosed kidney stones/kidney disease was caused by any of the service-connected disabilities?

(C)  If so, is it at least as likely as not that the Veteran's currently diagnosed kidney stones/kidney disease was aggravated (permanently worsened beyond normal progression) by any of the service-connected disabilities?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and the Internet articles, medical literature.

A fully articulated medical rationale for each opinion offered must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to the condition, which may reasonable explain the medial guidance in the study of this case.

9.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected cartilage degeneration of the knees with degenerative changes.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the knees, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

10.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected low back strain with degenerative changes.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner is asked to state whether the Veteran's low back strain with degenerative changes is manifested by X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

11.  After the above actions have been completed, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


